Exhibit 10.1

THE GREENBRIER COMPANIES, INC.

2017 AMENDED AND RESTATED STOCK INCENTIVE PLAN

DIRECTOR RESTRICTED SHARE AGREEMENT

This Director Restricted Share Agreement (this “Agreement”) is made as of this
             day of January 2018 between The Greenbrier Companies, Inc., an
Oregon corporation (the “Company”), and                      (the “Participant”)
under the Company’s 2017 Amended and Restated Stock Incentive Plan (the “Plan”).

SECTION 1. ACQUISITION OF SHARES.

(a) Transfer. On the terms and conditions set forth in this Agreement, the
Company agrees to transfer to the Participant              shares of Common
Stock of the Company (the “Shares”). The transfer shall occur at the offices of
the Company on the date set forth above or at such other place and time as the
parties may agree.

(b) Stock Plan and Defined Terms. The transfer of the Shares is subject to the
Plan, a copy of which the Participant acknowledges having received. The
provisions of the Plan are incorporated into this Agreement by this reference.
Capitalized terms not otherwise defined herein shall have the meanings as
defined in the Plan.

(c) Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the issuance of Shares pursuant to
this Agreement, the Participant, as a condition to the receipt of such Shares,
shall make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements.

(d) Vesting. The Shares shall vest in full on the earlier of (i) the first
anniversary of the date of this Agreement or (ii) the date of the next annual
meeting of the shareholders following the date of this Agreement if the
Participant is not re-elected to serve an additional term as a Director. If the
Participant ceases to be a Director due to death or Disability, any unvested
Shares shall immediately become fully vested. If the Participant ceases to be a
Director by reason of removal or resignation as a member of the Board, any
unvested Restricted Shares shall automatically be forfeited, deemed cancelled
and restored to the status of authorized but unissued shares as of the date of
such event and shall again be available for awards under the Plan.

SECTION 2. RESTRICTIONS ON TRANSFER.

(a) Restrictions on Transfer.

(i) By accepting the Shares, the Participant agrees that, if at the time of any
proposed resale of the Shares the resale of the Shares is not exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), or covered by an effective registration statement filed under the
Securities Act, the Participant will enter into such representations, warranties
and agreements as the Company may reasonably request to comply with the
Securities Act or any other securities laws or with this Agreement.

 

   Director Restricted Share Agreement    Page 1



--------------------------------------------------------------------------------

(ii) The Participant shall not sell, transfer, assign, pledge or otherwise
dispose of any unvested Shares, whether voluntarily or by operation of law, or
by gift, bequest or otherwise, without the written consent of the Company. Any
sale or transfer, or purported sale or transfer, of unvested Shares, or any
right or interest in unvested Shares, in violation of this provision shall be
null and void.

(b) Securities Law Restrictions. Regardless of whether the offering and sale of
shares under the Plan have been registered under the Securities Act or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of the Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.

(c) Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, the Participant shall not directly or indirectly
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares without
the prior written consent of the Company or its underwriters. Such restriction
(the “Market Stand Off”) shall be in effect for such period of time following
the date of the final prospectus for the offering as may be requested by the
Company or such underwriters. In the event of the declaration of a stock
dividend, a spin off, a stock split, an adjustment in conversion ratio, a
recapitalization or a similar transaction affecting the Company’s outstanding
securities without receipt of consideration, any new, substituted or additional
securities which are by reason of such transaction distributed with respect to
any Shares subject to the Market Stand Off, or into which such Shares thereby
become convertible, shall immediately be subject to the Market Stand Off. In
order to enforce the Market Stand Off, the Company may impose stop-transfer
instructions with respect to the Shares until the end of the applicable
stand-off period. The Company’s underwriters shall be beneficiaries of the
agreement set forth in this Subsection (c). This Subsection (c) shall not apply
to Shares registered in the public offering under the Securities Act.

(d) Rights of the Company. The Company shall not be required to (i) transfer on
its books any Shares that have been sold or transferred in contravention of this
Agreement or (ii) treat as the owner of Shares, or otherwise to accord voting,
dividend or liquidation rights to, any transferee to whom Shares have been
transferred in contravention of this Agreement.

SECTION 3. SUCCESSORS AND ASSIGNS.

Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be binding upon the Participant and the
Participant’s legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person has become a
party to this Agreement or has agreed in writing to join herein and to be bound
by the terms, conditions and restrictions hereof.

 

   Director Restricted Share Agreement    Page 2



--------------------------------------------------------------------------------

SECTION 4. NO RETENTION RIGHTS.

Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Participant) or of the Participant,
which rights are hereby expressly reserved by each, to terminate his or her
Service at any time and for any reason, with or without cause, subject to
applicable law and the provisions of the Company’s Articles of Incorporation and
Bylaws.

SECTION 5. LEGENDS.

If at the time of any proposed resale of the Shares the resale of the Shares is
not covered by an effective registration statement filed under the Securities
Act, all certificates evidencing Shares shall bear the following legend:

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED FOR RESALE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”

Until such time as all Shares represented by a certificate shall become fully
vested, all certificates evidencing Shares shall bear the following legend:

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE COMPANY OR THE REGISTERED HOLDER). SUCH
AGREEMENT GRANTS TO THE COMPANY CERTAIN RIGHTS UPON TERMINATION OF SERVICE WITH
THE COMPANY. THE SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A
COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

SECTION 6. NOTICE.

Any notice required by the terms of this Agreement shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

SECTION 7. ENTIRE AGREEMENT.

This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

 

   Director Restricted Share Agreement    Page 3



--------------------------------------------------------------------------------

SECTION 8. CHOICE OF LAW.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Oregon, as such laws are applied to contracts entered into and
performed in such State.

SECTION 9. EXECUTION.

The parties have executed this Agreement as of the date first written above.

 

PARTICIPANT:     THE GREENBRIER COMPANIES, INC.:     By:  

 

                                                           
                                                            President & CEO

 

   Director Restricted Share Agreement    Page 4